Citation Nr: 1435774	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  He died on October [redacted], 1995.  The appellant is the surviving spouse of the Veteran.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision.

In March 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After completing the requested development to the extent possible, the AMC continued to deny the claim (as reflected in a May 2013 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate review.

In addition to the paper claims filer, the record on appeal includes electronically stored documents within Virtual VA and the Veterans Benefits Management System (VBMS).  There are no relevant documents within VBMS, and Virtual VA contains rating actions and letters which are duplicative of those contained in the paper claims file.  Virtual VA also includes inpatient treatment records from the Philadelphia VA Medical Center (VAMC) dated in July and August 1995.  The Agency of Original Jurisdiction (AOJ) considered these records in the May 2013 supplemental SOC.

For reasons expressed below, the claim on appeal is, again, being remanded to the  the AOJ.  VA will notify the appellant when further action, on her part, is required.






REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted by the Board in March 2012, the Veteran died at the Philadelphia VAMC on October [redacted], 1995.  The appellant theorizes that the Veteran's death was caused or hastened by a lack of medical care.  The claims folder includes emergency room records from the Philadelphia VAMC on October [redacted], 1995 reflecting that the Veteran's vital signs were taken, that he underwent laboratory testing and was awaiting a transfer to the surgical intensive care unit (SICU) when he became unresponsive with no respirations and efforts to revive him were unsuccessful.

However, the record did not include complete records related to the October [redacted], 1995 hospitalization, such as all nursing notes, a code sheet and code summary noted on PAGE 2 of VA Form 10-10 M, the results of laboratory testing (e.g., chem 7, chem 9, CBC, cardiac panel, Digoxin level, etc.), and the autopsy results conducted by an attending VA physician (as noted in the Veteran's Certificate of Death).  

Thus, the Board remanded this claim to obtain the complete records from the Philadelphia VAMC on October [redacted], 1995 and, thereafter, for an opinion to be obtained by based on all the available evidence addressing whether any VA treatment or failure to treat contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.

Unfortunately, the AOJ was unable to obtain complete medical records from the Philadelphia VAMC who responded in May 2013 that they had no records responsive to the AOJ's information request.  Notably, the AOJ has experienced extensive difficulties in obtaining these records dating back to 2005.  In July 2005, the Philadelphia VAMC informed the AOJ that it was having difficulty accessing its archives.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Importantly, VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

At this time, the Board cannot conclude that the records from the Veteran's October [redacted], 1995 treatment at the Philadelphia VAMC do not exist or that further efforts to obtain them would be futile.  In this respect, VHA Records Control Schedule 10-1 at XLIII-3 states that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  There is no documentation in the record that the AOJ or the Philadelphia VAMC has conducted a proper search of records pursuant to VHA Records Control Schedule 10-1 at XLIII-3.  

Additionally, it is not clear that a copy of the autopsy report cannot be obtained by other means as the autopsy report was approved by the state's coroner and, presumably, was filed with the prothonotary under Pennsylvania's Coroner's Act.  See Penn Jersey Advance, Inc. v. Grim, 962 A.2d 632 (Pa. Jan. 22, 2009).  

On remand, the AOJ should also give the appellant another opportunity to present additional information and/or evidence pertinent to the claim on appeal.  In particular, the appellant should be notified that she may able to obtain a copy of the Veteran's autopsy report with the prothonotary under Pennsylvania's Coroner's Act, and she should be advised that VA has no authority to pay for any expenses in obtaining this document.  The AOJ's letter to the appellant should also explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's hospitalization at the Philadelphia VAMC from October, 1995, to include the following:

   a) all nursing notes;

   b) the code sheet and code summary noted on PAGE 2 of VA Form 10-10 M;

   c) the results of laboratory testing (e.g., chem 7, chem 9, CBC, cardiac panel, Digoxin level, etc.);

   d) the autopsy results; and

   e) the Discharge Summary, if existing.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all available hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the appellant and her representative a letter requesting that the appellant to provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, the appellant should be notified that she may able to obtain a copy of the Veteran's autopsy report with the prothonotary under Pennsylvania's Coroner's Act, and she should be advised that VA has no authority to pay for any expenses in obtaining this document.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  Assist the appellant in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  If any additional relevant records are received and associated with the claims file, arrange for the examiner who provided an opinion in May 2012 to provide an addendum opinion. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.

Complete, clearly-stated rationale for the opinion expressed should be set forth in detail.  If the opinion cannot be provided without resort to speculation, the examiner should so state,  and provide the reasoning why such an opinion would be speculative and whether there is any additional information which can be obtained that would assist in the case.

If the May 2012 VA examiner is not available, take appropriate action to obtain opinion from a similarly qualified examiner. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

